DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 11/23/2021 in which claims 1, 3-5, and 7-9 were amended and claim 2 canceled. Therefore claims 1 and 3-10 are pending for examination below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claims 1 and 8, the claims were amended such that a mobile discharging device contains all three elements which were previously recited in the “or” format, i.e. only one element was required. The three elements being a resistor, an inverter, and a converter. However, the specification does not provide support for a disclosure showing a mobile discharging device comprising all three elements. The disclosure and the drawings, Figs. 1-3, detail that there are three different embodiments in which a mobile discharging device can have either a resistor as shown in Fig. 1, an inverter as shown in Fig. 2, or a converter as shown in Fig. 3. Additionally there is no disclosure detailing how the device even if it could contain all three disclosed different embodiments would operate, i.e. select between the different dischargeable paths. 
Claims 3-7 and 9-10 depend from the claims above and are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munstermann [DE 102016106840] in view of Fisher [US 2014/0117942].
With respect to claims 1 and 8, Munstermann discloses a mobile discharging device for an energy storage device of an electric vehicle [Fig. 1], comprising: at least one first CCS plug [par. 0049 discloses CCS plug] which is connected via a charging cable [6 and/or 9] to the device [1] and is connected to a charging socket of the electric vehicle [sockets 21 and/or 31]; an inverter by which electric energy taken from the energy storage device may be converted into par. 0028,0043; i.e. disclosure of rectifier or inverter for conversion of the energy into AC or DC output and disclosure of “voltage transformation” separate from the inverter disclosure and is read on as equating to a converter]; and a control device which is configured to control the discharge process [par. 0006,0015,0073; control], wherein the mobile discharging device is configured to transfer electricity from the energy storage device to a power grid [par. 0006], but fails to explicitly disclose at least one resistor by which electric energy taken from the energy storage device may be dissipated as heat. 
Fisher further discloses a cable with at least one resistor by which electric energy taken from the energy storage device may be dissipated as heat. [Figs. 1 and 2].
Therefore it would have been obvious to a person having ordinary skill to have modified Munstermann to include a resistor as taught by Fisher for the benefit of allowing depletion of the battery prior to maintenance or in emergency situations thereby protecting people/property from damage as stated by Fisher.  

With respect to claim 3, Munstermann further discloses an output of the converter is connected to a three-phase plug [par. 0028; inverter].

With respect to claims 4 and 10, Munstermann further discloses an output of the converter is connected to at least one second CCS plug which is configured to be connected to a charging socket of a second electric vehicle [Fig. 2; par. 0043, 0049].

claim 5, Munstermann further discloses wherein the control device communicates via PLC (Power Line Communication) with the electric vehicle or with the electric vehicles [par. 0006].

With respect to claim 6, Munstermann further discloses wherein the control device controls the discharge process so that a predetermined maximum discharge current is not exceeded, and a predetermined minimum discharge voltage is not undershot [par. 0015,0042; communication of charging characteristics are inclusive of the current and voltage].

With respect to claim 7, Munstermann further discloses wherein the control device ensures that a predetermined remaining capacity remains in the discharged energy storage device after the discharge process [par. 0042; control for ensuring donor vehicle does not fall below threshold].

With respect to claim 9, Munstermann further discloses wherein the control device of the device controls the discharge current and discharge voltage and interrupts the discharge process when the residual charge of the energy storage device has reached a predetermined threshold value [par. 0015,0042; see also claims 6 and 7]. 

Response to Arguments
Applicant's arguments filed on 11/23/2021 have been fully considered but they are not persuasive. 
First, on pages 7 and 8, Applicant argues that Munstermann fails to suggest each of the three structures since the claim is now written in the “and” format. Notwithstanding the 112a issue above 
Then on page 8, Applicant argues that Fisher while teaching the resister fails to teach the DC conversion. However, Fisher was not/is not relied on for such a teaching. The rejection is a 103 with Munstermann disclosing the DC conversion and Fisher teaching a resistor for energy dissipated as heat. 
Therefore the rejection is proper, and thus maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859